NO. O4-15-OO183-CR

                             FOURTH COURT OF APPEALS

                                SAN ANTONIO, TEXAS

                                  RICHARD LARES,

                                    Appellant
                                                                   2
                                        V.

                               THE STATE OF TEXAS,                 a ~tt^      —
                                     Appellee                      jj ,V S**   —   \"_^J
                                                                                   . i1

                 MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:


     Now Comes, Richard Lares, Appellant in the above styled and numbered cause,

and moves this Court to Grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,    and for good

cause shows the following:

1. This Case is on Appeal from the 399th Judicial District Court of Bexar County

Texas.


2. The case below was styled the STATE OF TEXAS vs.Richard Lares, and numbered


2016-CR-10110.

3.   Appellant was convicted of Aggravated Sexual Assault of a Child and Senten

ced to thirty (30) years and a $1,500.00 fine was assessed on August 11,2009 in

a "Judgment of Conviction by Court - Waiver of Jury Trial."

4. On January 26,2015,   the 399th District Court signed a Judgment Nunc Pro Tune.

5. On February 25,2015, Appellant placed a "Motion to Arrest Judgment" in a

prison mail box(file dated by the Court as March 5,2015).

6. On March 15,2015, Appellant placed a "Notice of Intent to Appeal"the trial

court's ruling on his Motion to Arrest Judgment in the prison mail box, but

was filed dated by the Court on March 19,2015.

7. On March 19,2015, attorney Barry P. Hitchings was appointed as Appellant's

attorney on direct appeal.
8. On April 7,2015, the Fourth Court of Appeals issued an Order for Appellant

to show cause why the Fourth Court of Appeals has jurisdiction in this appeal

because Appellant's Notice of Appeal appeared untimely.

9. On May 1, 2015, the 399th District Court judge signed an Order denying Appe

llant's Motion to Arrest Judgment.

10. On May 13,2015, the Fourth Court of Appeals issued an Order which recited,

in part: "Based on the record before us, we conclude Appellant's notice of app

eal was timely filed and we have jurisdiction over this appeal. We reinstate

the appellate deadlines.   Appellant's brief is due within thirty days of the

date of this order."

11. On May 28,2015, Appellant filed a "pro se" "Motion for Leave to Amend Notice

of Appeal" which was filed in the Court of Appeals on June 2,2015 in a Supplem

ental Clerk's Record.

12. On May 29,2015, Appellant's court appointed attorney on direct appeal Barry

P. Hitchings filed an "Amended Notice of Appeal" with the trial court which was

filed in the Court of Appeals on June 1,2015 in a Supplemental Clerk's Record.

13. The Clerk's Record was filed on April 2,2015.

14. On May 1,2015 the Reporter's Record(of the June 10,2009 Plea Hearing) was

filed with the Fourth Court of Appeals by Court Reporter Cheryl Lyren.

15. On June 4,2015 the Reporter's Record(of the August 10,2009 Punishment/Sent

encing hearing) was filed with the Fourth Court of Appeals by Court Reporter

Yvette Mendez.

16. The appellate brief is presently due on June 12,2015 pursuant to the Fourth

Court of Appeals Order dated May 13,2015.

17. Appellant requests an extension of time of 30 days from the present date

of June 21,2015.

18. Appellant's counsel filed an Anders brief in this case and a motion to wit

hdraw on June 12,2015,without interviewing in person and no phone communication.
19. Appellant wishes to correct appellant counsel's Anders brief to the effect

that counsel rais applied clearly established law and may not have had a grip

on the application of law.

20. Appallant is Mentally 111 and without normal mental faculties that persons

of sound mind have.


21. Appellant is currently incarcerated in prison.

22. Appellant relies on the following facts as good cause for the requested ex

tension:

     Appellant's counsel has provided a copy of the appellate record to me.     I

will need additional time to review these documents of the record, research the

applicable laws and prepare a pro se brief because even if appellant provides

a Motion for reappointment of an Appellant Counsel who has expirence with clie

nts who suffer from mental ill and disorders, appellant believes that he will

be prejudice once again by appointed counsel due to the nature of the alleged

offense and the emotional attachments along with it.

     WHEREFORE, PREMISES CONSIDERED, Appellant Prays that this Court Grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further

relief as tha Court may deem appropriate.

                                                 Respectfully Submitted;




                                                 RICHARD LARES,Pro Se

                             CERTIFICATE OF SERVICE

This is to certy that on June 21,2015, a true and correct copy of the above and

foregoings documents was served on the District Attorney's Office, Bexar County,



                                                      jLLJ
Texas.



                                                 RICHARD LARES
                OH-K-ooirs


J   fr
     y                            J




                           )°i


                       S         -Pro

         Ul   Xj-f.
               '
"• '




       p   ^   *